432 F.3d 1112
Raul MORALES-IZQUIERDO, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 03-70674.
United States Court of Appeals, Ninth Circuit.
Filed January 5, 2006.

Robert Houston Pauw, Esq., Gibbs Houston Pauw, Seattle, WA, for Petitioner.
Ronald E. Lefevre, Chief Counsel, San Francisco, CA, WWS-District Counsel, Seattle, WA, John J. Andre, Esq., Song Park, Esq., Washington, DC, for Respondent.
Before SCHROEDER, Chief Judge, PREGERSON, REINHARDT, KOZINSKI, RYMER, HAWKINS, THOMAS, GRABER, W. FLETCHER, GOULD and BYBEE, Circuit Judges.

ORDER

1
The Attorney General gave notice filed December 6, 2005, that the government has filed a motion in the district court to transfer to this court Morales's habeas corpus petition challenging the underlying order of deportation. See REAL ID Act of 2005, Pub.L. No. 109-13, § 106(c), 119 Stat. 231, 311 (May 11, 2005).


2
En banc proceedings in this case are STAYED pending further order of this court.


3
Pursuant to prior order of this court, "[t]he three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court." Morales-Izquierdo v. Gonzales, 423 F.3d 1118, 1118-19 (9th Cir.2005).